MEMORANDUM**
The policy terms governing appraisal in Goldberg’s earthquake insurance contract with State Farm are “substantially equivalent,” Cal. Ins.Code § 2070, to California *198Insurance Code § 2071, which requires that any dispute over the calculation of losses be settled by appraisal. See Cmty. Assisting Recovery v. Aegis Sec. Ins. Co., 92 Cal.App.4th 886, 893, 112 Cal.Rptr.2d 304 (Cal.Ct.App.2001). None of the linguistic differences between the relevant provisions of Goldberg’s State Farm policy and § 2071 meaningfully distinguishes them. See Louise Gardens v. Truck Ins. Exch., Inc., 82 Cal.App.4th 648, 652 n. 3, 98 Cal.Rptr.2d 378 (Cal.Ct.App.2000). Because Goldberg failed to get an appraisal, as required, his claim against State Farm fails.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.